Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 3, 4, 7, 8 and 10 are currently pending in the instant application.  Applicants have amended claims 1 and 4 and cancelled claim 2, 5, 6, 9 and 11 in an amendment filed on July 11, 2022.   Claims 1,3,4,7,8 and 10 are rejected in this Office Action.
I.	Priority
The instant application claims benefit of Foreign Application INDIA 202041046037, filed on October 22, 2020. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election of Group I in the reply filed on July 11, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP  § 818.03(a)).
Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.


III.	Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zupancic, (WO 2011/124655 A1 or Accession No. 155:510451, CAPLUS).  The instant invention claims  

    PNG
    media_image1.png
    660
    665
    media_image1.png
    Greyscale
 
 The Zupancic references teach a process for producing a precursor of valsartan such as 
    PNG
    media_image2.png
    289
    267
    media_image2.png
    Greyscale
by reacting the compound 
    PNG
    media_image3.png
    181
    285
    media_image3.png
    Greyscale
(wherein R” is methyl and R”’ is –(C=O) n-Bu) with NaN3 in the presence of ZnCl2 in an ether solvent bis(2-methoxyethyl)ether (see example 4 in the WO 2011/124655 A1 or reaction 1 in the Accession No. 155:510451 document). The reaction does not use any amines or nitrites. The prior art also teaches that the “amount of the inorganic azide salt used is usually 1 to 5 moles per mole of the nitrile compound (see page 8, lines 29-30) and the amount of the ether solvent applied is usually 0.5 to 3mL per gram of the nitrile compound (see page 9, lines 1-12).  This reaction anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

IV.	Objection

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicants amended claim 1 to include added limitations that are difficult to read because the text is too light and the added formula for variable R is too light and small where the variables R” and R”’ are illegible.  Appropriate correction is required.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626